Citation Nr: 0101208	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Maggie Dodd, Agent


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active duty from November 1967 to November 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In that determination, the RO denied the 
veteran's claims for an increased rating for residuals of 
septorhinoplasty, for an increased rating for residuals of a 
fractured mandible, and for service connection for hepatitis.  
The RO granted service connection for ethmoid sinusitis and 
assigned a 10 percent disability evaluation.  The veteran 
appealed the foregoing issues.  

In October 1999, the RO granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
disability evaluation.  The veteran disagreed with the 30 
percent evaluation and perfected an appeal in regard thereto.  

In August 2000, the RO increased the disability evaluation 
for ethmoid sinusitis to 30 percent, increased the evaluation 
for residuals of a mandible fracture to 20 percent, increased 
the PTSD to 70 percent.  The RO granted entitlement to a 
total rating based on individual unemployability due to 
service-connected disability (TDIU).  

In a correspondence dated in August 2000, the veteran 
withdrew the aforenoted increased rating claims and voiced 
satisfaction with the grant of the TDIU.  However, the 
veteran continued the issue currently on appeal.  


REMAND

In the October 1998 rating action, the RO denied the 
veteran's claim for service connection for hepatitis C on the 
basis that the claim was not well grounded in that the 
medical evidence did not establish that the disease was 
related to service.  

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran claims that he developed hepatitis C as a result 
of exposure to blood during service.  During service, the 
veteran underwent a closed reduction of a fracture of the 
right mandible in April 1968 and a septorhinoplasty in April 
1969.  Service medical records are negative for findings or 
diagnosis of hepatitis.  

Private medical records reflect that the veteran was 
diagnosed as having hepatitis C in May 1998 and that he was 
seen for follow-up evaluations.  

In June 1999, a VA examiner noted that the veteran separated 
from service in 1974, that he had a massive abdominal injury, 
that he abdominal surgery at that time involving the removal 
of fourteen inches of his intestine, that he had multiple 
transfusions, and that he was later found to have hepatitis 
by MGH.  At the conclusion of an examination, a diagnosis of 
hepatitis C was entered.  The examiner opined that it was 
most likely that the veteran's hepatitis C is secondary to 
transfusions in 1974.  The Board notes that the veteran 
separated from service in 1969.  The report of a July 1999 VA 
examination shows that the veteran was run over by a back hoe 
in 1974 and that he had multiple stitches in the abdominal 
area.  Based on these factors, the Board is of the view that 
a VA examination with an opinion based on an accurate history 
of the veteran would be helpful in this matter.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the veteran 
list all physicians who have treated him 
for hepatitis C since discharge from 
service and to provide appropriate 
authorizations for VA to obtain all 
clinical records of such treatment.  
Thereafter, all such clinical records 
should be obtained for association with 
the claims folder.  

2.  The RO should obtain complete hospital 
clinical records of the veteran's 
treatment and surgery for abdominal 
injuries associated with the 1974 accident 
including all records of blood 
transfusions for association with the 
claims folder.  

3.  The RO should arrange for the veteran 
to undergo a VA examination by a 
specialist in liver disorders to confirm 
the presence or absence of hepatitis C, 
and if present, the etiology thereof.  
The entire claims folder, to include a 
complete copy of this REMAND should be 
available to and be reviewed by the 
examiner.  All clinical findings should 
be reported in detail.  If the medical 
records assembled pursuant to the above 
instructions do not reveal that any 
diagnosis of hepatitis C is based on 
recombinant immunoblot assay (RIBA), then 
a RIBA must be done to verify the 
existence of hepatitis C.  See VBA Fast 
Letter 99-94, (September 28, 1999).  At 
the conclusion of the examination, if the 
existence of hepatitis C is confirmed, 
the physician should express an opinion 
as to whether it is at least as likely as 
not that hepatitis C is related to 
service.  

4.  Thereafter, the RO must ensure that 
all requested development has been 
completed (to the extent possible) 
pursuant to this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

5.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority, including 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's agent should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this REMAND is to procure clarifying evidence.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





